Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 20, 2020

The Court of Appeals hereby passes the following order:

A21A0296. JODY LEE RABY v. THE STATE.

      In 2016, Jody Lee Raby entered negotiated guilty pleas to two counts of
computer and electronic child exploitation and was sentenced to twenty years on each
count to run consecutively, with the first twelve to serve in confinement and the
remaining twenty-eight years on probation. The record contains no indication that
Raby filed a direct appeal from his judgment of conviction. In May 2020, Raby filed
a “Motion to Vacate a Void Sentence,” in which he maintained that his sentence was
void because the trial court could not punish him to imprisonment and probation. The
trial court denied the motion, and Raby filed this direct appeal.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may modify only a void
sentence. Id. A sentence is void if the court imposes punishment that the law does not
allow. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence falls
within the statutory range of punishment, it is not void and is not subject to
modification beyond the time provided in § 17-10-1 (f). See id. Moreover, a direct
appeal does not lie from the denial of a motion to modify a sentence filed outside the
statutory time period unless the motion raises a colorable claim that the sentence is,
in fact, void. Frazier, 302 Ga. App. at 348.
      Raby argues that his sentence was void because the trial court was required to
choose imprisonment or probation. Generally, a judge may suspend or probate all or
any part of the entire sentence. See OCGA § 17-10-1 (a) (1). A trial court retains
discretion in imposing sentence, and an appellate court will not review a sentence that
falls within the parameters prescribed by statute. See Jackson v. State, 284 Ga. App.
619, 627 (10) (644 SE2d 491) (2007). The trial court sentenced Raby for violating
OCGA § 16-12-100 (b) (8), which governs the sexual exploitation of children and is
punishable by “imprisonment for not less than five nor more than 20 years.” OCGA
§ 16-12-100 (f) (1). Thus, Raby’s two 20-year sentences were within the statutory
guidelines.
      Because Raby has not raised a colorable void-sentence argument, he is not
entitled to a direct appeal, and this appeal is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/20/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.